14 A.3d 1007 (2011)
300 Conn. 922
Terance ELSEY
v.
COMMISSIONER OF CORRECTION.
Supreme Court of Connecticut.
Decided March 16, 2011.
Jodi Zils Gagne, special public defender, in support of the petition.
Tamara A. Grosso, special deputy assistant state's attorney, in opposition.
The petitioner Terance Elsey's petition for certification for appeal from the Appellate Court, 126 Conn.App. 144, 10 A.3d 578 (2011), is denied.
EVELEIGH, J., did not participate in the consideration of or decision on this petition.